Lupiano, J. (dissenting).
Subdivision 6 of section 43 of the Religious Corporations Law provides, in pertinent part, that “[pjersons of full age belonging to the parish, who have been baptized and are regular attendants at its worship and contributors to its support for at least twelve months prior to such election or special meeting * * * shall be qualified voters at any such election or special meeting” (emphasis supplied). Under this statute and its predecessor provisions, it has been held that, in order to qualify to vote, a person must be (1) a regular attendant at the parish’s worship for one year prior to the election, and (2) a contributor to the parish’s support for one year prior to the election (see People ex rel. Osborn v Tuthill (31 NY 550; Smith v Bowers, 57 App Div 252; Matter of Anthony v Cardin, 91 Misc 2d 506; 1902 Report of Atty Gen 347). The statute is clear and unambiguous. However, Special Term, in construing the statute, added further requirements to the statutory qualifications, to the effect that a person must also have made a contribution in a period next preceding the “twelve months prior to such election” to wit, in the period commencing January 1, 1979, and ending 12 months prior to the election. Simply stated, the 12-month period prior to the election, which was held on December 18,1981, embraces the year 1981. Special Term ruled that a person to be qualified to vote must have made a contribution in 1981, but, in addition, must also have made a contribution in 1979 or 1980.
Under this ruling, any person otherwise qualified to vote under the statute who failed to make a contribution in either of the two years next preceding the year prior to the election was disenfranchised. In other words, a person qualified to vote under subdivision 6 of section 43 of the Religious Corporations Law because he or she was a regular attendant at parish worship and contributor to the parish for the year prior to the election (to wit, 1981), could not vote unless he or she was also a contributor prior thereto for an arbitrarily selected period. Thus, a person otherwise qualified to vote who contributed only in 1981, or a person who contributed in 1981 and in a prior year or years other than either 1979 or 1980, was not qualified to vote.
*433The statute specifies who may vote, and in respect of persons less than full age but of the age of 18 years or more permits changing the qualifications of voters to allow such persons to vote pursuant to section 46 of the Religious Corporations Law (see 49 NY Jur, Religious Societies, § 93). It is concluded, therefore, that the requirements of section 43 of the Religious Corporations Law sets forth the qualification of voters. Those entitled to vote in accordance with these statutory requirements may not be disenfranchised. Any other result is at variance with the statutory scheme envisioned by sections 43 and 46.
In the Report of the Attorney-General issued in 1902 (p 348) on the issue of who is qualified to vote, it was recognized that People ex rel. Osborn v Tuthill (supra) “exhaustively considered these questions.” Regular attendance for the period of one year (12 months) prior to the election and contribution therein “of a vital and substantial character” was deemed sufficient qualification to vote. Special Term issued its ruling on qualifications to vote pursuant to, in its words, “the stipulation of all parties and counsel that the ruling of this court would dispose of the issues pertaining to church election matters”. The critical issue thus becomes whether the parties to this action can stipulate to voter qualifications which add to the requirements of the statute so as to frustrate those, otherwise entitled under the statute to vote, from exercising their right to vote, i.e., whether the parties may stipulate to disenfranchise any otherwise qualified voters. While in other areas the voting class may be bound by the action of the contestants or their representatives — such as failing to make timely protest as to irregularities in absentee ballots, in not objecting to the failure of voters to sign the registration book, in not protesting improper counting practice or failure to seal the ballot box, in allowing unqualified persons to vote illegally and in failing to protest irregularities, thereby appearing as being prepared to abide by the results (see Matter of McGuinness v DeSapio, 9 AD2d 65, 73-74) — the instant matter presents an entirely different issue, to wit, the disenfranchisement of members of an electorate entitled to vote, i.e., depriving them of the opportunity to vote.
*434Indeed, in Bramley v Miller (270 NY 307, 313) the Court of Appeals specifically noted that “[t]he result of this election [to determine establishment of a central school] is sought to be set aside, not because * * * the electors had no opportunity to vote, but solely because the call for the meeting may have lacked one signature * * * Conceding that * * * the electors have had the notice required by law; and that they have participated without hindrance so that the election is a fair and properly conducted election, all minor irregularities and defects in working the machinery or procedure whereby the election is brought about are insufficient to avoid the result.” Disenfranchisement of part of the electors goes to the heart of the elective process itself. Accordingly, the Court of Appeals aptly distinguished between minor irregularities or irregularities and improprieties acquiesced in or ratified in some manner, not effecting the deprivation of the opportunity to vote, and such irregularity and impropriety which hinders those qualified to vote in the exercise of that prerogative or deprives them of the right altogether.
It is well recognized that “[t]he disenfranchisement of innocent voters by the mistake or even the wrongful misconduct of election officers in performing the duties cast upon them will not be permitted” (18 NY Jur [rev ed], Elections, § 156). Similarly, Special Term was entrusted with supervision of the election in determining who was qualified to vote, i.e., in carrying out the statutory mandate of section 43 of the Religious Corporations Law. Its mistake in construing the statute so as to disfranchise any of those who, under the clear mandate of the statute, were entitled to vote, may not be permitted.
Plaintiff’s argument that the stipulation entered into between the parties that Special Term would dispose of the issues pertaining to church election matters constitutes a waiver of appellate review and insulates any error by Special Term, no matter how egregious, from further judicial oversight is not well taken. As already indicated, we have an issue presented that goes to the heart of the elective process — the disfranchisement of voters. The public policy considerations which emanate from such issue are interwoven with the policy considerations underly*435ing the necessity of affording to the litigants some form of appellate review. In Matter of Washington Ave. Baptist Church (215 App Div 529), it was held that the court has no authority under section 32 of the General Corporation Law to determine in advance of an annual election of a religious corporation who are qualified to vote thereat and to supervise the proceedings at the election to the end that all qualified members may vote, and that the limit of the court’s authority is to pass upon an election that has been held and to confirm it or to order a new election. Thus, the stipulation between the parties conveyed on Special Term the authority, the jurisdiction to determine tbe qualification of voters at an election to be held and to supervise the election to the end that all qualified members may vote, neither more nor less. Indeed, plaintiff’s counsel acknowledged such to be the fact in stating to Special Term: “we conceded that in order to proceed with this election you would retain jurisdiction to determine the qualifications of voters.” Obviously, Special Term’s rulings on the qualifications of voters delivered after an election has been held in a review of such election to correct abuses is subject to appellate review. Similarly, the exercise of such power before the election pursuant to stipulation between the parties is subject to the same appellate review. Any other result is prone to mischief and should not be countenanced. Succinctly stated, the parties, while stipulating to permit Special Term to retain jurisdiction to determine the qualifications of voters, did not agree to be finally bound by Special Term’s rulings, no matter how erroneous, or to waive their right to appeal such rulings.
Parenthetically, it is noted at this point that the instant appeal has not been rendered academic by virtue of this court’s reversal of Special Term’s grant of summary judgment to defendants on their second counterclaim; the denial by this court of defendant’s motion for summary judgment on the second counterclaim and for injunctive relief and the granting of plaintiff’s cross motion for summary judgment dismissing the second counterclaim (St. Bartholomew’s Church v Committee to Preserve St. Bartholomew’s Church, AD2d ). Plaintiff voluntarily consented to adopt the proposed by-laws amendment requiring *436a membership vote before any sale or disposition of real estate was made.
At the election held on December 18, 1981, on the question of whether or not the church should enter into a certain lease transaction with respect to its real estate, the question passed by 21 votes, 375 in favor and 354 opposed. In view of the closeness of the election result, the rarity with which New York courts have been called upon to consider the formalities and elective process respecting elections taken pursuant to the Religious Corporations Law, and having due regard for the importance of this particular election to the parish and its members, reason and common sense warrant a remand for a determination as to whether the disfranchisement actually occurred; that is, whether it was material to the result. Simply stated, while Special Term’s ruling resulted in disfranchisement in the abstract, it might well be that in actuality no one was hindered from exercising his or her franchise to vote under section 43 because he or she also qualified under the added requirement imposed by Special Term. It is not necessary to determine that the result would be different. All that is required is a showing that the result could have been affected thereby — a showing of the real possibility that the election may have produced a false result.
Clearly, the parties to this action are most vitally interested in the elective process at issue, which interests, by their very nature and conflicting aspect, assure the minimalization of danger to the voting rights of the parish members. It is this reality which conveys on the respective parties standing to advance the voting rights of the parish membership and effectively serves the public interest.
Regarding defendants’ appeal from Special Term’s order dated December 16, 1981 denying defendants’ motion to enjoin the meeting scheduled for December 18, 1981 at which the election would take place, it appears that a reasonable adjournment should have been granted. Scrutiny of the record discloses a hotly contested issue between the parties as to whether plaintiff furnished the defendant committee with a complete current membership list and adequate information regarding contributors for the years 1.979,1980 and 1981. Indeed, it appears that a membership *437list (whether complete or incomplete) was given to the committee as late as 4:00 p.m. the day before the election. Neither side disputes the principle that parish members duly qualified to vote must be accorded the widest possible participation in the elective process. A reasonable adjournment would have afforded a more settled record regarding this exchange of relevant information. The atmosphere of the proceedings before Special Term was permeated with time pressure, the parties being “under the gun” to proceed expeditiously with the election. The issue of affording defendants equal access to the parish electorate apparently suffered in some measure by this state of circumstances. However, defendants did not subsequently in the brief intervening period before the election seek leave to reargue or obtain a stay in any fashion, whether at the appellate level or at Special Term. Instead, the defendants proceeded with the election governed apparently by pragmatic considerations. Accordingly, while reversal of Special Term’s refusal to grant a brief postponement of the election is warranted, a new election is not automatically mandated. Acknowledgment of the imperatives confronting the litigants and the absence of a clear showing that the democratic elective process was vitiated by the refusal, compels the conclusion that the election result stand unless the materiality of the disfranchisement occasioned by Special Term’s rulings on voter qualifications is demonstrated at the hearing as above directed. Of course, assuming such materiality is shown, a new election is warranted.
While acknowledging the good faith of the parties herein, the transcript of the proceedings before Special Term unequivocally demonstrates that, depending on the election result, the “losing” side would seek a new election.
Accordingly, the order of the Supreme Court, New York County, dated November 24, 1981 and entered December 23, 1981, which sets forth the qualifications of St. Bartholomew’s parishioners to vote at the special election on the approval of a certain sale of church property, should be reversed, on the law, and the matter remanded for a determination as to whether the disfranchisement was material to the result at such special election in accordance with the aforesaid. The order of said court, dated December *43816, 1981, denying defendants’ motion to enjoin (postpone) the meeting scheduled for December 18, 1981, should be reversed, on the law and the facts.
Sandler, J. P., Sullivan and Markewich, JJ., concur with Asch, J.; Lupiano, J., dissents in an opinion.
Orders, Supreme Court, New York County, entered on December 23, 1981 and January 5, 1982, respectively, affirmed, without costs and without disbursements.